Citation Nr: 0013053
Decision Date: 05/17/00	Archive Date: 09/08/00

DOCKET NO. 96-27 361A              DATE MAY 17, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUE

Entitlement to service connection for an acquired psychiatric
disorder.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert e. O'Brien, Counsel

INTRODUCTION

The veteran had active service from September 1972 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the VARO in Lincoln, Nebraska.

Of record is an April 1997 rating decision which resulted in a
grant of service connection for hearing loss, with a noncompensable
evaluation being assigned, and a grant of service connection of
tinnitus, with a 10 percent evaluation being assigned. The veteran
submitted a notice of disagreement regarding the noncompensable
evaluation for the hearing loss in a September 1997 communication.
He was issued a statement of the case with regard to this issue in
January 1998. A timely substantive appeal is not of record. The
matter is therefore not before the Board for appellate
consideration.

FINDING OF FACT

There is no competent medical evidence of a nexus between the
veteran's generalized anxiety/depressive disorders and the service-
connected headaches.

CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for an
acquired psychiatric disorder secondary to service-connected
cluster headaches is not well grounded. 38 U.S.C.A. 5107(a) (West
1991); 38 C.F.R. 3.102 (1999).

- 2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted if the evidence
demonstrates that a current disability resulted from an injury or
disease incurred or aggravated in active military service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303(a) (1999).

A disability is also service connected if it is proximately due to
or the result of a service connected disease or injury. 38 C.F.R.
3.310(a). In addition, secondary service connection may be
established when there is aggravation of a veteran's non- service
connected condition that is proximately due to or the result of a
service- connected condition. Allen v. Brown, 7 Vet. App. 439, 448
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). In those
circumstances, compensation is allowable for the degree of
disability (but only that degree) over and above the degree of
disability existing prior to the aggravation. Allen, 7 Vet. App. at
448.

However, a person claiming VA benefits must meet the initial burden
of submitting evidence "sufficient to justify a belief in a fair
and impartial individual that the claim is well grounded." 38
U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990);
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). A claim that is
well grounded is plausible, meritorious on its own, or capable of
substantiation. Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet.
App. 389, 393 (1996). For purposes of determining whether a claim
is well grounded, the Board presumes the truthfulness of the
supporting evidence. Arms v. West, 12 Vet. App. 188, 193 (1999);
Robinette v. Brown,, 8 Vet. App. 69, 75 (1995); King v. Brown, 5
Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be competent
evidence of a current disability (a medical diagnosis); of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence); and of a nexus between the in-service injury or
disease and the current disability (medical evidence). Epps v.
Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App.
498, 504 (1995). Where the determinative issue involves a medical
diagnosis, there must be competent medical evidence to the effect
that the claim is plausible; lay assertions of medical status do

- 3 -

not constitute competent medical evidence. Grottveit v. Brown, 5
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492,
494 (1992).

Secondary service connection claims must also be well grounded. 38
U.S.C.A. 5107(a); Wallin v. West, 11 Vet. App. 509, 512 (1998);
Locher v. Brown, 9 Vet. App. 535, 538 (1996); Jones v. Brown, 7
Vet. App. 134, 136-38 (1994). A secondary service connection claim
is well grounded only if there is medical evidence to connect the
asserted secondary disorder to the service-connected disability.
Velez v. West, 11 Vet. App. 148, 158 (1998). 

VA cannot undertake to assist a veteran in developing facts
pertinent to his claim until and unless the veteran submits a well
grounded claim. Morton v. West, 12 Vet. App. 477, 486 (1999).

Upon a review of the evidence of record, the Board finds that the
veteran's claim for secondary service connection for an acquired
psychiatric disorder is not well grounded because there is no
medical evidence that connects a psychiatric disability to the
service-connected cluster headaches. VA psychiatric examinations
performed in March 1995, September 1995, and an April 1996
examination report from the Platte Valley Medical Group do not
provide a nexus between asserted secondary disorder to the service-
connected disability (Velez).

In fact, the only evidence that suggests a relationship between the
two disorders is the veteran's own statements. There is no evidence
of record showing that the veteran is a trained medical
professional. Therefore, while he is competent to relate and
describe symptoms associated with his psychiatric disorder, he is
not competent to offer an opinion on matters that require medical
knowledge, such as a determination of etiology of the acquired
psychiatric disorder. Grottveit, 5 Vet. App. at 93; Espiritu, 2
Vet. App. at 494.

Under these circumstances, the Board finds that the veteran has not
submitted a well grounded claim for service connection for an
acquired psychiatric disorder claimed as secondary to the service-
connected cluster headaches. 38 U.S.C.A. 5107(a);

4 -

38 C.F.R. 3.102; Epps, 126 F.3d at 1468. Therefore, the duty to
assist is not triggered and VA has no obligation to further develop
the veteran's claim. Epps, 126 F.3d at 14,59; Morton, 12 Vet. App.
at 486; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for secondary
service connection for an acquired psychiatric disorder due to
cluster headaches, he should submit competent medical evidence that
provides a link between the two disorders. 38 U.S.C.A. 5103(a);
Robinette, 8 Vet. App. at 77-80.

ORDER

Service connection for an acquired psychiatric disorder claimed as
secondary to the service-connected cluster headaches is denied.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

5 - 



